Citation Nr: 1515309	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for chondromalacia of the left knee with epiphysitis of the left tubercle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from August 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky that denied a compensable rating.  

In December 2009, the RO issued another decision assigning the current 10 percent rating.  As higher schedular ratings are available, the issue remains on appeal.

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veteran Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran indicated that he wanted a Board hearing at the Central Office in Washington, D.C.  A Central Office hearing was scheduled for March 2015.  In February 2015, the Veteran reported that he wanted a videoconference hearing from Cincinnati, Ohio.  The Board can relay this request to the RO, but the availability of locales other than the RO for videoconference hearings is a matter left to the discretion of the RO.  However, to fulfill the Veteran's request, a videoconference hearing should be scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing in Cincinnati, Ohio or at the RO with appropriate notice as to the date, time, and location of the hearing.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




